DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I directed to Figs 1-6 in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Accordingly, an action on the merits follows regarding claims 1-8 and 10.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 4, “to accommodate a wearer’s nose and mouse” is read as “to accommodate a wearer’s nose and mouth”.
Claim 4, line 6, “the two sleeve sections hangs downward” is read as “the two sleeve sections hang downward”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to filter air entering the room”, it is unclear which room the Applicant wants to mention, is it the space formed in the protective clothing? Or is it the space outside the protective clothing? There is insufficient antecedent basis for this limitation in the claim.
The term “close to” in claims 3 and 4 are a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2,5-8, 10 are rejected as being indefinite as claims 2,5-8, 10 are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN2730167 (hereinafter CN167).
Regarding claim 1, CN167 teaches a protective clothing (fig 1) comprising: a front portion and a back portion (fig 1 is an one-piece suit), a space formed in the protective clothing, the protective clothing including multiple air orifices (8), a first entrance (para [0037], a zipper is arranged on the back), a head mask (fig 1, a hood), an upper portion (jacket portion) and a lower portion (trouser portion), the upper portion formed between the head mask and the lower portion, a transparent window (6) formed to the head mask, the upper portion including two first exits so that two hands extend through the two first exits (fig 1), the lower portion including two second exits so that two legs extend through the two second exits (fig 1), each of the first and second exits including a tightened cuff (para [0037], the trouser cuffs and the wrist cuffs are elastic for wearing shoes and gloves), and an air blowing device (17) attached to the protective clothing (para [0007], the suit is provided with an air supply device) and including an inlet (12), an outlet(21), a filtering layer (2) and a power source(11), the inlet communicating with the space, the filtering layer configured to filter air entering the room (para [0044]).
Regarding claim 8, CN167 teaches the air orifices (8) are covered by a filtering net (29)(fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN2730167 in view of Dampney (US 20080276933)(hereinafter Dampney).
Regarding claim 2, CN167 does not teach the head mask includes a recessed area formed outside thereof. However, in the same field of endeavor, Dampney teaches the head mask (425) includes a recessed area formed outside thereof (annotated fig 10G), a room is formed in the head mask (425) and located between the recessed area and the upper portion, the room is configured to accommodate a wearer’s nose and mouth (fig 10G). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine CN167 with the recessed area as taught by Dampney for the benefit of providing the goggles glued or welded to the face mask (Dampney, para [0129]).

    PNG
    media_image1.png
    490
    643
    media_image1.png
    Greyscale

Claims 3,4,6 are rejected under 35 U.S.C. 103 as being unpatentable over CN2730167 in view of Xie (US 20200297044)(hereinafter Xie).
Regarding claim 3, CN167 teaches a portion of the air orifices (8) are located close to the first exits and a portion of the air orifices(8) are located close to the second exits (fig 1). CN167 does not clearly teach a portion of the air orifices are located on a top of the head mask. However, in the same field of endeavor, Xie teaches the clean air expels moisture and excessive heat out of the protective gown 1 through gaps between the check valves 5 and the ties 6 (para [0019], wherein the ties 6 are arranged on top of the head mask, around the wrists and ankles of the protective gown (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the suit of CN167 with orifices located on a top of the head mask as taught by Xie so that the weare may feel a degree of freshness and comfort (Xie, para [0019]).
Regarding claim 4, CN167 teaches the upper portion includes a body section and two sleeve sections, the body section is formed between the head mask and the lower portion, the two first exits are located to the two sleeve sections respectively, the air blowing device (17) is attached to the upper portion (fig 1). CN167 does not clearly teach the air blowing device (17) is attached to the location close to the lower portion, when the two sleeve sections hang downward, the air blowing device close to one of the two sleeve sections. However, Xie teaches the air blowing device (3) is attached to the location close to the lower portion (at the waist section), when the two sleeve sections hang downward, the air blowing device close to one of the two sleeve sections (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the air blowing device of CN167 at the waist area as taught by Xie for the benefit of providing easy adjustment for the blowing device and close to the power supply.
Regarding claim 6, CN167 does not teach the air orifices each have a check valve received therein so that air is prevented from entering the space of the protective clothing via the air orifices. However, Xie teaches a plurality of check valves 5 provided at the exit gaps (para 0019]) for the benefit of preventing foul air from entering the protective gown through the check valves 5 (para [0019]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the orifices of CN167 with check valves as taught by Xie for the benefit of preventing foul air from entering the protective gown through the check valves 5 (Xie, para [0019]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN2730167 in view of Reisman (US 4870959)(hereinafter Reisman).
Regarding claim 5, CN167 teaches the filtering layer (2) is located at the inlet of the air blowing device (17). CN167 does not teach the filtering layer includes three laminated filtering sheets. However, in the same field of endeavor, Reisman teaches the filter material layers 38-42 are laminated by passing through a hot press (fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the filtering layer of CN167 with three laminated filtering sheets as taught by Reisman for the benefit of reducing the respiratory health risks and mortality rates associated with smoke and fume inhalation in fire or gas emergencies (Reisman, column 1, lines 5-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN2730167 in view of Baker (US 5446925)(hereinafter Baker).
Regarding claim 7, CN167 does not teach the transparent window is connected to the head mask by way of high frequency welding. However, in the same field of endeavor, Baker teaches the transparent window (eye shield 14) is connected to the mask (12) by way of high frequency welding (ultrasonic welding)(column 3, lines 64-68). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the suit of CN167 with teaching of Baker that the eye shield is connected to the mask by way of ultrasonic welding for the benefit of securing the eye shield to the face mask.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN2730167 in view of Simpson (US 4117552)(hereinafter Simpson).
Regarding claim 10, CN273 teaches the lower portion includes a hip section and two leg sections, the hip section is formed with the upper section, the two second exits are respectively formed to two respective distal ends of the two leg sections, a zipper is at the back of the protective clothing. CN273 does not clearly teach an openable portion is formed to the hip section of the back portion. However, in the same field of endeavor, Simpson teaches a protective clothing comprising a slider 12 formed to the hip section of the back portion (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the suit of CN273 comprising the slider 12 formed to the hip section of the back portion in order to open the fastener for urination and defecation (Simpson, column 3, line 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732